UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 3, 2007 NBOG Bancorporation, Inc. (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation) 001-16413 58-2554464 (Commission File Number) (IRS Employer Identification No.) 807 Dorsey Street, Gainesville, Georgia 30501 (Address of principal executive offices) (Zip Code) (770) 297-8060 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 ELECTION OF DIRECTORS On July 19, 2007, the Board of Directors elected to appoint John Allen Nivens, Jr. and Richard Kramer Whitehead, III as members.The new members will be appointed to the Loan Committee, Audit, Compliance and IT Committee, Investment/Asset & Liability Committee and the OCC Formal Agreement Compliance Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NBOG BANCORPORATION, INC. By: Name: Sondra J. Perkins Title: Controller Dated: August 3, 2007
